DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoura et al. (US Pub No 2016/0193912).
In regard to claim 6, Minoura discloses a work vehicle (Abstract) comprising:
a vehicle body (see Fig 3);
an engine hood (16) that is installed in a rear portion of the vehicle body (see Fig 3);
a diesel engine (3) that is provided in the engine hood (see Figs 3, 5, and 6, also see Paragraph 0003: “The present invention relates to a work vehicle having a diesel engine installed in a rear portion of a vehicle frame.”);
a cooling fan (33) that is located in the engine hood (16) at a position forward of the diesel engine (see especially Figs 5 and 6);
an emission gas purification device (36) that is provided in the engine hood (16), the emission gas purification device being configured to collect particulate matter contained in an emission gas from the diesel engine (Paragraph 0005: “The exhaust gas purification device passes the exhaust gas through a diesel particulate filter (hereafter referred to simply as DPF) installed therein to collect the particulate matter.”);
a cooling air guiding path (see the flow arrows in Figs 1 and 5; also see Paragraph 0036: “A space is formed between the seat back 53B of the driver's seat 53 and the front wall of the hood 16 where air is able to circulate freely, and a cooling air pathway (shown by arrows in FIG. 1) is created that flows past the top half of the radiator 31, the air cleaner 32, and the exhaust gas purification device 36.”) that is provided in the engine hood (16), the cooling air guiding path being configured to guide a portion of cooling air from the cooling fan to a heat radiation area (generally the “top rear corner” area under 16, with an airflow arrow visible in Fig 1 passing through said area) to which heat is radiated from the diesel engine (3) and the emission gas purification device (36);
an air guide (considered to be the inside wall surfaces of 16) that is provided in the engine hood (being the inner surface) for guiding the cooling air (as it encloses the area around fan 33, also see the flow arrows in Figs 1 and 5); and
an in-hood element (considered to be the “left” or “port” side of the engine 3, with pipes 332 and 37 as seen in Fig 6) that is provided in the engine hood, at a position upstream of the heat radiation area (the head radiation area generally being above 36 as seen in Figs 1 and 5) in a direction in which the cooling air is sent (the air being sent from the front to the back of hood 16),
wherein the cooling air guiding path is constituted by a gap between the air guide and the in-hood element (the air flowing between the engine 3 and the inner wall of 16, generally the same gap occupied by pipes 332 and 37).
In regard to claim 7, Minoura discloses the vehicle of claim 6, wherein the cooling air guiding path (where the air flows between the engine 3 and the inner wall of 16, generally the same gap occupied by pipes 332 and 37) is formed such that the gap between the air guide (the inside wall surfaces of 16) and the in-hood element (the “left” or “port” side of the engine 3) has a rearwardly narrowed shape that is gradually narrowed toward a downstream side in a direction in which cooling air is sent (hood 16 narrows slightly in the width and height directions from the front to rear direction as can be seen in Figs 5 and 6).
In regard to claim 8, Minoura discloses the vehicle of claim 6, wherein the air guide (the inside wall surfaces of 16) includes a first guide plate (the vertical, side-wall, inner surface of 16 on the “left” or “port” side of the engine) that is configured to guide cooling air from the cooling fan in a horizontal direction (preventing the air from leaving the left side of the vehicle and guiding it rearward), and a second guide plate (the top inner surface of 16 above the engine) that is configured to guide the cooling air in a top- bottom direction (as it slopes downward as seen in Fig 5, especially in the portion of 16B).
In regard to claim 9, Minoura discloses the vehicle of claim 8, wherein the engine hood (16) is pivotable (at least portion 16A) to be opened/closed about a pivot extending at a rear position (generally near) thereof (see Paragraph 0044: “movable hood 16A functions as a front hood opening and closing around an open-close axis center Pb”),
the second guide plate (the top inner surface of 16 above the engine) has an upper guide surface (being the inner surface) that is located in an upper portion of the cooling air guiding path (see Figs 1 and 3), and
the upper guide surface is inclined downward in a rearward direction (as it slopes downward as seen in Fig 5, especially in the portion of 16B).
In regard to claim 10, Minoura discloses the vehicle of claim 6, further comprising:
a radiator (31) that is located forward of the cooling fan (33, see Figs 5 and 6); and
a partition member (330, best seen alone in Fig 7) that extends from a rear end of the radiator (31) to one (extending in the direction towards) lateral side of the engine hood (16, best seen in Fig 6),
wherein the in-hood element (considered to be the “left” or “port” side of the engine 3) is constituted by one lateral side of the diesel engine (as stated), and the partition member (330, considered now to also be included), the lateral side facing the air guide (the “left side” inner wall of 16, best seen in Fig 6).
In regard to claim 11, Minoura discloses the vehicle of claim 10, wherein the partition member (330) extends to a gap between the cooling fan (33) and the radiator (31, best seen in Fig 6), and serves as a fan shroud (Paragraph 0036: “a shroud 330 is provided between the radiator 31 and the cooling fan 33”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747